Bradley v Konakanchi (2018 NY Slip Op 06413)





Bradley v Konakanchi


2018 NY Slip Op 06413


Decided on September 28, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 28, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., CARNI, NEMOYER, TROUTMAN, AND WINSLOW, JJ.


1042 CA 18-00086

[*1]BEVERLY BRADLEY, AS GUARDIAN OF THE PERSON AND PROPERTY OF RHOEMEL LAMPKIN, AND BEVERLY BRADLEY, INDIVIDUALLY, PLAINTIFF-RESPONDENT,
vRAMESH KONAKANCHI, D.O., DEFENDANT-APPELLANT. 


CONNORS LLP, BUFFALO (JOHN T. LOSS OF COUNSEL), FOR DEFENDANT-APPELLANT. 
BROWN CHIARI LLP, BUFFALO (BRIAN R. HOGAN OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Niagara County (Sara Sheldon, A.J.), entered October 17, 2017. The order denied the motion of defendant for summary judgment dismissing plaintiff's complaint. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on May 8 and 9, 2018,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: September 28, 2018
Mark W. Bennett
Clerk of the Court